THIRD DIVISION
                                                                        DECEMBER 26, 2007




1-05-1732

BOARD OF EDUCATION OF TOWNSHIP HIGH                             )      Appeal from the
SCHOOL DISTRICT NO. 211, COOK COUNTY,                           )      Circuit Court of
ILLINOIS,                                                       )      Cook County.
                                                                )
        Plaintiff-Appellant and Cross-Appellee,                 )
                                                                )
        v.                                                      )       No. 00 CH 8989
                                                                )
TIG INSURANCE COMPANY, as Successor by Merger                   )
to International Insurance Company,                             )      Honorable
                                                                )      Mary Anne Mason,
        Defendant-Appellee and Cross-Appellant.                 )      Judge Presiding.


        JUSTICE CUNNINGHAM delivered the opinion of the court:

        The Board of Education of Township High School District No. 211, Cook County, Illinois

(the Board), appeals from an order of the circuit court of Cook County granting summary judgment

to TIG Insurance Company, as successor by merger to International Insurance Company (TIG), on

the Board’s claim for coverage of its asbestos-related damages. The trial court held that the Board

had breached its notice obligations to TIG under the applicable policies. However, in the event that

we found as a matter of law that notice was sufficient, the trial court ruled in the alternative that it

would grant summary judgment for the Board, an order from which TIG has filed a cross-appeal.

We do not reach the findings upon which the trial court based that alternative ruling, for we determine

that the trial court correctly granted summary judgment for TIG on the basis of the Board’s breach

of its notice obligations. We also deny TIG’s motion, taken with the case, to strike certain portions

of the Board’s amended opening brief.
1-05-1732


                                        BACKGROUND

        The two insurance policies issued to the Board by TIG covered the periods from April 1,

1981, through April 1, 1984, and April 1, 1984, through April 1, 1986. The pertinent provisions of

both policies required that the Board “immediately” give notice “of any occurrence the cost of which

is likely to result in payment” by TIG pursuant to its insurance policies relating to the Board. In this

instance the damages arose from friable asbestos, which is asbestos subject to crumbling from hand

pressure, thus releasing carcinogenic asbestos fibers and dust into the air. It is undisputed that the

Board first learned that asbestos in some of its high school buildings had become friable in June 1983,

as reported to it by ARCON Associates, an architectural firm hired by the Board to inspect the

buildings at all five of its high schools. At the Board’s request, ARCON then prepared an asbestos

remediation program, which it submitted to the Board in August 1983. In that report, ARCON

recommended that the Board remove all asbestos from all five of its high schools, and in January

1984, the Board adopted that recommendation. The Board began these remedial efforts in June

1985. The cost of these removal efforts between June 1984 and July 1986 was more than $2.6

million. When removal was finally completed in 1994, the total cost was over $17.5 million. No

formal written notice of an “occurrence” was given to TIG by the Board until July 17, 1991, more

than eight years after the Board first learned that it had friable asbestos in some of its school

buildings.

        The record establishes that the Board undertook numerous asbestos-related actions between

the summer of 1983 and January 1984. The Board sent its business manager, Michael Hyde, to a

seminar on asbestos issues at Georgia Tech. The Board hired the former Mid-Atlantic coordinator

                                                   2
1-05-1732


for the Environmental Protection Agency to tour the Board’s buildings as an asbestos consultant.

During the spring of 1984, the Board consulted with ARCON and others regarding safety issues,

including air quality levels arising from asbestos. In compliance with regulations issued by the

Environmental Protection Agency (EPA), the Board posted signs in its buildings alerting the reader

to the presence of asbestos. After the posting of these signs, an individual who was a representative

of the Board’s insurance broker and who was also TIG’s designated agent for receipt of notices under

the policies toured some of the Board’s buildings, including Hoffman Estates High School in

September of 1983, and again in September of 1984. In the spring of 1985 the Board asked TIG for

the issuance of an endorsement to the existing insurance policies naming a contractor as an additional

insured in connection with asbestos removal at Fremd High School.

       The Board first sued various asbestos manufacturers, distributors, and sellers on May 15,

1985, seeking damages for expenses incurred in connection with the removal of asbestos from its

buildings. Some of those defendants, including Carey-Canada, Inc., W.R. Grace, and U.S. Mineral

Products, were insured by TIG. Counsel for those defendants also appeared of record in this cause.

TIG received no formal notice of any “occurrence” or claim by the Board until it received the Board’s

letter dated July 17, 1991, stating “this is the notice of claim on behalf of [the Board] for asbestos

property damage caused at Schaumburg, Fremd and Conant High Schools of the [Board].” A loss

report attached to the letter stated that the Board had spent nearly $15 million on asbestos removal

projects to date. TIG rejected the Board’s claim and the Board filed an action in the circuit court of

Cook County seeking a declaratory judgment against TIG to recover over $20 million. After the

filing of cross-motions for summary judgment, the trial court found for TIG on the ground that the

                                                  3
1-05-1732


Board had failed to “immediately” give TIG notice of an occurrence causing costs which would

“likely result in payment” by TIG.

                                             ANALYSIS

        Summary judgment should only be granted if a strict construction against the movant of all

the pleadings, depositions, admissions, and affidavits on file establishes no genuine issue of material

fact and the entitlement of the moving party to judgment as a matter of law. Purtill v. Hess, 111 Ill.

2d 229, 240-41, 489 N.E.2d 867, 871 (1986). When, as occurred here, the parties file cross-motions

for summary judgment, they are asking the trial court to decide the outstanding issues as a matter of

law. Board of Education v. International Insurance Co., 344 Ill. App. 3d 106, 111, 799 N.E.2d 817,

822 (2003). Our review is de novo. Board of Education, 344 Ill. App. 3d at 111, 799 N.E.2d at 822.

        We agree with the trial court that the pertinent words of the two policies are clear and

unambiguous, requiring no construction. Rohe v. CNA Insurance Co., 312 Ill. App. 3d 123, 127, 726

N.E.2d 38, 41 (2000). Enforcement of these plain terms does not violate public policy. Travelers

Insurance Co. v. Eljer Manufacturing, Inc., 197 Ill. 2d 278, 292-93, 757 N.E.2d 481, 491 (2001).

The District learned of the presence of friable asbestos in some of its buildings as early as June of

1983 when it received the report from ARCON Associates that it had commissioned. Yet it gave no

formal notice to TIG until it sent a letter dated July 17, 1991, asserting a notice of claim for asbestos

property damage at three of its schools. By any measure, a notice that is sent over eight years after

an occurrence cannot be considered “immediate.” This is evident upon application of the four factors

commonly used to determine the reasonableness of notice as applicable to insurance coverage: (1)

the language of the policy itself; (2) whether the insured can be considered sophisticated in the instant

                                                   4
1-05-1732


area of commerce and insurance; (3) when the insured became aware of the occurrence; and (4) the

diligence of the insured in determining the availability of coverage after it learns of the occurrence.

Ankus v. Government Employees Insurance Co., 285 Ill. App. 3d 819, 825, 764 N.E.2d 865, 870

(1996). Two other factors commonly cited are whether the insurer was prejudiced by the delayed

notice and when the insurer had actual notice of the occurrence. It is noteworthy that neither of these

factors is dispositive. Our supreme court has held that the lack of prejudice to the insurer will not

excuse a lack of timely notice. Country Mutual Insurance Co. v. Livorsi Marine, Inc., 222 Ill. 2d 303,

317, 856 N.E.2d 338, 346 (2006). Similarly, the insurer’s actual notice does not excuse the insured

from its responsibility to give reasonable notice to the insurer; thus, the actual notice received by the

insurer must have been communicated within a reasonable time. Illinois Valley Minerals Corp. v.

Royal-Globe Insurance Co., 70 Ill. App. 3d 296, 301, 388 N.E.2d 253, 257 (1979).

        In this cause there can be no dispute that the language of the policies required immediate

notice to TIG by the Board when the Board knew of an occurrence which would cause it to incur

costs likely to be paid by TIG. The Board attempts to argue, as it did in the trial court, that the notice

requirement was not a condition precedent to coverage by TIG. We disagree. Such provisions have

been held to be conditions precedent to coverage and cannot be ignored by the insured. Montgomery

Ward & Co. v. Home Insurance Co., 324 Ill. App. 3d 441, 447, 753 N.E.2d 999, 1004 (2001). We

concur with the trial court that there is no merit to the Board’s contention that it was not aware of

any legal precedent for an action against TIG in the first years after the discovery of friable asbestos

in their schools. As early as 1989 our supreme court found that buildings contaminated by asbestos,

to the extent that remedial action was required, were damaged. Board of Education of the City of

                                                    5
1-05-1732


Chicagov. A, C & S, Inc., 131 Ill. 2d 428, 449, 546 N.E.2d 580, 590 (1989). Furthermore, in 1989

the Board sued a number of asbestos manufacturers, distributors and sellers, seeking to recover

damages for its costs in removing asbestos from its buildings. Thus the Board had already recognized

by that date that it had sustained damages because of the asbestos in its buildings. Yet more than two

additional years passed before the Board sent notice to TIG. The Board attempts to argue that these

same lawsuits should have placed TIG on notice of an occurrence that was likely to result in claims

paid by TIG to the Board. We find this argument unpersuasive. We will not hold an insurer liable

to investigate and determine whether there are possible collateral claims forthcoming from other

insureds when some of the insurer’s insureds are sued for damages. Such a holding would vitiate the

policy language requiring the Board to immediately notify TIG when it learned of such an occurrence.

This language is deemed to define and control the duties of the parties to an insurance contract.

American Country Insurance Co. v. Bruhn, 289 Ill. App. 3d 241, 247, 682 N.E.2d 366, 379 (1997).

We note that the lawsuit to which the Board refers to buttress its argument was filed two years after

the Board’s discovery that it had a problem with friable asbestos in its schools. Thus its failure to

notify TIG of the occurrence within two years was unreasonable.

        The Board also asserts that we are dealing with numerous occurrences, each of which created

a different notice obligation, as the asbestos in the Board’s buildings continued to enter into a friable

state. This argument is unavailing. Under this theory, the court would have to determine the exact

time at which each separate section of asbestos in the many buildings owned by the Board became

friable. The Board cites Nicor, Inc. v. Associated Electric & Gas Insurance Services Ltd., 223 Ill.

2d 407, 860 N.E.2d 280 (2006), in support of its argument. But Nicor involved the separate actions

                                                   6
1-05-1732


of many different Nicor employees or contractors who were employed to substitute safe gas meters

for ones containing mercury. In doing so there were occasions when some of the mercury spilled,

contaminating some work areas. Under those circumstances we can understand why the court in

Nicor concluded that it was dealing with numerous occurrences, so that the excess insurance

companies were not liable to indemnify Nicor where the self-insurance limits for each occurrence did

not exceed the amount of damages. Nicor, 223 Ill. 2d at 432-40, 860 N.E.2d at 295-99. We find the

facts at bar to be much closer to those of a case cited with approval in Nicor, United States Gypsum

Co. v. Admiral Insurance Co., 268 Ill. App. 3d 598, 643 N.E.2d 1226 (1994). There, United States

Gypsum, a manufacturer of asbestos, was seeking coverage from numerous insurance companies

under policies issued between the 1930s and 1984 for actions filed against it by numerous property

owners alleging property damage caused by United States Gypsum’s product. The defending

insurance companies alleged that United States Gypsum could not establish that fiber was released

in every policy period, and the trial court agreed, finding that each discovery of asbestos-containing

materials would constitute a separate occurrence. But the reviewing court recognized that it would

be virtually impossible to determine when each release of fibers occurred (United States Gypsum, 268

Ill. App. 3d at 646, 643 N.E.2d at 1257) and therefore held that the release of the asbestos fibers

should be viewed as one occurrence (United States Gypsum, 268 Ill. App. 3d at 649, 643 N.E.2d at

1258-59). In this case we do not have multiple insurers, but we have multiple policies, and we have

the same situation in which asbestos is continuously becoming friable. Thus we find that there was

only one occurrence here, triggering the notice requirement, and that trigger was when the Board first

learned that some of the asbestos in its buildings was friable.

                                                  7
1-05-1732


       It is also clear from the record that we are not dealing with an unsophisticated insured. Within

two months of the discovery of the occurrence, the Board had commissioned and received the

analysis of a consulting firm and by January of 1984 it had decided to remove all the asbestos from

all of its buildings. In or around 1984 it retained an attorney to represent it in matters relating to

asbestos. It sought the advice of experts in the field and ensured that certain staff received training

related to asbestos abatement. This sophistication on the part of the Board belies its assertion that

notice was given within a reasonable time to TIG.

       The Board’s knowledge of the occurrence came eight years before it gave formal notice to

TIG. There is no satisfactory explanation for the delay. We also note that the Board was already

represented by counsel with asbestos experience, yet it did not examine its policies with TIG to

determine whether TIG was liable under the policies in question.

       The facts establish ample support for TIG’s claim that it was prejudiced by the delay in notice.

By the time TIG received formal notice from the Board in 1991, the Board was well into its program

of removing all asbestos from all of its schools. Indeed, it had expended many millions of dollars.

Therefore TIG had already lost its ability to independently determine which asbestos in these buildings

was friable and thus presented a danger to the occupants and users of the schools. At oral argument,

counsel for TIG pointed out that by the time notice was given it was impossible for TIG to determine

its obligation under the policies, for much of the expenditures had occurred years earlier.

       On the final factor of actual knowledge of the occurrence by TIG, the Board argues that such

notice can be attributed to TIG as early as September 1984 when TIG’s agent toured some of TIG’s

buildings, which bore signs warning of the presence of asbestos. First, there is nothing in the record

                                                  8
1-05-1732


establishing that the agent actually saw those signs. And even if he did, as the trial court noted, the

mere presence of asbestos in some of the Board’s buildings would not have sufficed to give the agent

notice that a claim for damages from friable asbestos was forthcoming.

       For the reasons discussed, we find that the trial court correctly ruled that the Board failed to

satisfy the condition precedent of notice to TIG as required by both of the insurance policies which

formed the basis of this action. Our determination eliminates any need for us to review the validity

of the trial court’s alternative holding, that barring any failure of notice, it would have granted

summary judgment for the Board.

       The judgment of the circuit court of Cook County is affirmed.

       Affirmed.

       THEIS and KARNEZIS*, JJ., concur.




       *
       Justice Karnezis participated in the oral argument in this case before transferring to the
Second Division.

                                                  9